Exhibit THIRD AMENDMENT TO LEASE AGREEMENT IT IS HEREBY AGREED BY THE UNDERSIGNED, that the Lease Agreement made and entered into the 23RD day of SEPTEMBER, 2005, by and between FULLERTON BUSINESS CENTER, Lessor, and ALLIED MED. INC., AN OREGON CORPORATION, Lessee, for the premises commonly known as: 2500 E. FENDER AVENUE, UNIT “I & K” FULLERTON, CA 92831, shall be extended for a period of TWO (2) YEARS AND TWO (2) MONTHS, commencing OCTOBER 1, 2008, and ending on NOVEMBER 30, 2010. All other terms and conditions of said Lease Agreement are incorporated herein by reference and shall remain in full force and effect during this extended term, except as follows: 1. Lessee agrees to pay to Lessor during this extended term, in advance, at such places as may be designated from time-to-time by Lessor, without deduction or offset, and Lessor agrees to accept as rent for the Leased premises monthly installments of TWO THOUSAND THREE HUNDRED FIFTY-EIGHT AND 00/100 ($1,072.00) Dollars, together with such other assessments, additions and pass- throughs as are described in the Lease Agreement. See paragraph 4.2 of your LeaseAgreement. /s/ 2. Lessor and Lessee agree that the rent increase commencing OCTOBER 1, 2009, shall be determined pursuant to the terms set forth in the Addendum to the THIRD Amendment to Lease Agreement which is attached hereto and made a part hereof. /s/ 3. Lessee shall pay to Lessor the sum of N/A ($00.00) Dollars, concurrent with the execution of this Amendment representing an increase in Security Deposit. Lessor acknowledges the sum of *SEVEN THOUSAND SEVENTY-FOUR AND
